Citation Nr: 1640752	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-47 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cervical degenerative disc disease.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for rheumatoid arthritis, lower back.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for insomnia.

6.  Entitlement to an increased disability rating in excess of 40 percent for lumbar strain.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982 and from January 1989 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran's attorney withdrew from representation.  The Veteran can appoint another representative if he wishes to do so.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to arrange for a Board hearing.  Previously, there was some ambiguity as to whether the Veteran wanted a hearing.  Therefore, the Board sent him a hearing clarification letter.  He responded in August 2016 by informing the Board that he wished to have an in-person hearing at his local VA Regional Office.  Thus, a remand is needed at this point.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board in-person hearing before a Veterans Law Judge.  He must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

